DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are currently pending and have been considered below.
Claim Objections
Claim 32 is objected to because of the following informalities: please amend “a light emitting module mount mounted the light emitting module” to instead say “a light emitting module mount on which the light emitting module is mounted”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,655,080 to Spiro et al. (“Spiro”) in view of U.S. Patent No. 7,784,215 to Cohnstaedt et al. (“Cohnstaedt”), U.S. Patent No. 6,965,205 to Piepgras et al. (“Piepgras”) and U.S. Publication No. 2007/0124987 to Brown et al. (“Brown”).
Regarding claim 21, Spiro teaches an insect trap comprising: a main body (112) provided with a suction fan (120; Col. 8, lines 1-21); a light emitting module disposed above the main body, and comprising a substrate and at least one light emitting source (140, FIG. 6; Col. 8, lines 6-9); a light emitting module mount (116/114) including a plate-shaped portion (114) at a lower side thereof to which the light emitting module is mounted (FIGS. 6-7); an insect collection unit (36) disposed under the main body (FIGS. 6-7).
Spiro does not explicitly teach an illuminance sensor configured to detect information of light, wherein a driving voltage applied to the light emitting module is configured to have a first value when detected information of light by the illuminance sensor is high, and to have a second value lower than the first value when detected information of light by the illuminance sensor is low.
Cohnstaedt teaches an insect trap, wherein a driving voltage applied to the light emitting module is configured to have a first value when light illuminance is high, and to have a second value lower than the first value when light illuminance low (Col. 7, lines 61-67; Col. 3, lines 32-36; Col. 7, lines 63-67; Col. 8, lines 24-27; Col. 11, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trap of Spiro such that a driving voltage applied to the light emitting module is configured to have a first value when light illuminance is high, and to have a second value lower than the first value when light illuminance low, as taught by Cohnstaedt, in order to more effectively trap the insects (see, e.g., Cohnstaedt at Col. 11, lines 28-34; Col. 8, lines 24-27).
Piepgras teaches an insect trap, comprising an illuminance sensor configured to detect information of light, wherein a driving voltage applied to the light emitting module is configured to have a first value or a second value, depending on the level of detected information of light by the illuminance sensor (Col. 6, line 58 to Col. 7, line 47; Col. 35, line 25 to Col. 36, line 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trap of the Spiro and Cohnstaedt combination by including an illuminance sensor configured to detect information of light, wherein a driving voltage applied to the light emitting module is configured to have a first value or a second value, depending on the level of detected information of light by the illuminance sensor, as taught by Piepgras, in order to automatically control the brightness and thus better convenience the user. The combined teachings of Spiro, Cohnstaedt, and Piepgras thus provide an insect trap comprising an illuminance sensor configured to detect information of light, wherein a driving voltage applied to the light emitting module is configured to have a first value when detected information of light by the illuminance sensor is high, and to have a second value lower than the first value when detected information of light by the illuminance sensor is low.
The combination of Spiro, Cohnstaedt, and Piepgras does not explicitly teach a UV sensor configured to detect information of light, the UV sensor disposed above the main body and inside an irradiation angle of light emitted from the light emitting module to be directly irradiated with light emitted from the light emitting module.
Brown teaches an insect trap, comprising at least one UV sensor configured to detect information of light (¶ [0024]); wherein the UV sensor is disposed above the main body and inside an irradiation angle of light emitted from the light emitting module to be directly irradiated with light emitted from the light emitting module (FIGS. 1-3, 9). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify trap of the Spiro, Cohnstaedt, and Piepgras combination and further include the UV sensor configured to detect information light, wherein the UV sensor is disposed above the main body and inside an irradiation angle of light emitted from the light emitting module to be directly irradiated with light emitted from the light emitting module, as taught by Brown, in order to notify a user when the UV lights need to be replaced (Brown at ¶ [0024]). The combined teachings of Spiro, Cohnstaedt, Piepgras, and Brown provide the UV sensor is disposed above the main body and inside an irradiation angle of light emitted from the light emitting module to be directly irradiated with light emitted from the light emitting module (Spiro at FIGS. 6-7; Brown at FIGS. 1-3).
Regarding claim 22, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches each and every element of claim 21 as discussed above, but it does not explicitly teach wherein a light output of the light emitting module is less than or equal to 100 mW. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of making the light output less than or equal to 100 mW. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify trap of the Spiro, Cohnstaedt, Piepgras, and Brown combination by making the light output less than or equal to 100 mW, in order to conserve power (see, e.g., Cohnstaedt at Col. 10, lines 3-55).
Regarding claim 23, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein the insect trap is configured to generate an alarm when detected information of light from the UV sensor is less than a predetermined value (Brown at ¶ [0024]).  
Regarding claim 24, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein the light emitting module comprises a plurality of light emitting sources having different light emission angles (Cohnstaedt at Col. 6, lines 19-67).
Regarding claim 25, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein each of the light emitting sources has a light exit portion, and at least one of the light emitting sources has a width of the light exit portion different from those of the remaining light emitting sources (Spiro at Col. 34, lines 55-67; FIGS. 50 and 53).
Regarding claim 26, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein each of the light emitting sources has a light exit portion, and at least one of the light emitting sources has a height of the light exit portion different from those of the remaining light emitting sources (Spiro at Col. 34, lines 55-67; FIGS. 50 and 53).
Regarding claim 27, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein the illuminance sensor is configured to detect an illuminance of ambient light around the insect trap (Piepgras at Col. 35, line 25 to Col. 36, line 67). 
Regarding claim 28, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein the illuminance sensor is disposed outside the irradiation angle of light (Piepgras at Col. 35, line 25 to Col. 36, line 67, making it clear that the light from the light sources does not affect the sensor’s ability to detect ambient light, and thus teaching the illuminance sensor is disposed outside the irradiation angle of light).
Regarding claim 29, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches wherein the driving voltage applied to the light emitting module is further configured to be controlled through pulse-width modulation (PWM) according to detected illuminance of ambient light by the illuminance sensor (Spiro at Col. 6, line 58 to Col. 7, line 47, and particularly Col. 7, lines 33-36 teaching PWM).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro in view of Cohnstaedt, Piepgras, and Brown as applied to claim 29 above, and further in view of KR 20110131532 to (“Young”).
Regarding claim 30, the combination of Spiro, Cohnstaedt, Piepgras, and Brown teaches each and every element of claim 29 as discussed above, but it does not explicitly teach wherein the driving voltage applied to the light emitting module has at least two or more duty ratios.
Young teaches the driving voltage applied to the light emitting module has a duty ratio (at least “Technical-Field”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, Piepgras, and Brown combination such that the light emitting module has a duty ratio, as taught by Young, in order to better control the brightness of the light emitting module. 
While Young teaches a duty ratio, the combination of Spiro, Cohnstaedt, Piepgras, Brown, and Young does not explicitly teach at least two or more duty ratios. It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant has not shown patentable significance of two or more duty ratios, rather than one duty ratio. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, Piepgras, Brown, and Young combination with at least two or more duty ratios, in order to better control the brightness of the light emitting module.
Regarding claim 31, the combination of Spiro, Cohnstaedt, Piepgras, Brown, and Young teaches each and every element of claim 30 as discussed above, and Young teaches a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges (at least abstract and/or “Technical-Field” for three or more operating level of the lights based on the intensity sensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, Piepgras, Brown, and Young combination with a sensor that has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges, as taught by Young, in order to better control the brightness of the light emitting module. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was to make the number of operating ranges to be three or more, in order to better control the brightness of the light emitting module. 
Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro in view of Cohnstaedt and Piepgras.
Regarding claim 32, Spiro teaches an insect trap comprising: a main body (112) provided with a suction fan (120; Col. 8, lines 1-21); a light emitting module disposed above the main body and configured to emit light towards the outside of the insect trap, and comprising a substrate and at least one light emitting source (140, FIG. 6; Col. 8, lines 6-9); a light emitting module mount (116/114) on which the light emitting module is mounted (FIGS. 6-7); an insect collection unit (36) disposed under the main body (FIGS. 6-7). 
Spiro does not explicitly teach at least one sensor configured to detect information of light, wherein the sensor is disposed outside an irradiation angle of light emitted from the light emitting module; wherein a driving voltage applied to the light emitting module is configured to have a first value when detected information of light by the illuminance sensor is high, and to have a second value lower than the first value when detected information of light by the illuminance sensor is low.
Cohnstaedt teaches an insect trap, wherein a driving voltage applied to the light emitting module is configured to have a first value when light illuminance is high, and to have a second value lower than the first value when light illuminance low (Col. 7, lines 61-67; Col. 3, lines 32-36; Col. 7, lines 63-67; Col. 8, lines 24-27; Col. 11, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trap of Spiro such that a driving voltage applied to the light emitting module is configured to have a first value when light illuminance is high, and to have a second value lower than the first value when light illuminance low, as taught by Cohnstaedt, in order to more effectively trap the insects (see, e.g., Cohnstaedt at Col. 11, lines 28-34; Col. 8, lines 24-27).
Piepgras teaches an insect trap, comprising at least one sensor configured to detect information of light, wherein the sensor is disposed outside an irradiation angle of light emitted from the light emitting module, and wherein a driving voltage applied to the light emitting module is configured to have a first value or a second value, depending on the level of detected information of light by the sensor (Col. 6, line 58 to Col. 7, line 47; Col. 35, line 25 to Col. 36, line 67; see also Col. 35, line 25 to Col. 36, line 67, making it clear that the light from the light sources does not affect the sensor’s ability to detect ambient light, and thus teaching the illuminance sensor is disposed outside the irradiation angle of light).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trap of the Spiro and Cohnstaedt combination by including the sensor configured to detect information of light, wherein a driving voltage applied to the light emitting module is configured to have a first value or a second value, depending on the level of detected information of light by the sensor, as taught by Piepgras, in order to automatically control the brightness and thus better convenience the user. The combined teachings of Spiro, Cohnstaedt, and Piepgras thus provide an insect trap comprising an illuminance sensor configured to detect information of light, wherein a driving voltage applied to the light emitting module is configured to have a first value when detected information of light by the illuminance sensor is high, and to have a second value lower than the first value when detected information of light by the illuminance sensor is low.
The combination of Spiro, Cohnstaedt, and Piepgras does not explicitly teach a light output of the light emitting module is less than or equal to 100 mW. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of making the light output less than or equal to 100 mW. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify trap of the Spiro, Cohnstaedt, and Piepgras combination by making the light output less than or equal to 100 mW, in order to conserve power (see, e.g., Cohnstaedt at Col. 10, lines 3-55).
Regarding claim 33, the combination of Spiro, Cohnstaedt, and Piepgras teaches wherein the is sensor is configured to detect an illuminance of ambient light around the insect trap (Piepgras at Col. 35, line 25 to Col. 36, line 67). 
Regarding claim 34, the combination of Spiro, Cohnstaedt, and Piepgras teaches wherein the sensor is disposed in a direction opposite to a direction in which the light emitting module is disposed; and the sensor is not configured to be irradiated with light emitted from the light emitting module (Piepgras at Col. 35, line 25 to Col. 36, line 67, making it clear that the light from the light sources does not affect the sensor’s ability to detect ambient light, and thus teaching the sensor is disposed to a direction in which the light emitting module is disposed).
Regarding claim 35, the combination of Spiro, Cohnstaedt, and Piepgras teaches wherein the driving voltage applied to the light emitting module is further configured to be controlled through pulse- width modulation (PWM) according to a change in detected illuminance of ambient light (Spiro at Col. 6, line 58 to Col. 7, line 47, and particularly Col. 7, lines 33-36 teaching PWM).
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro in view of Cohnstaedt and Piepgras as applied to claim 35 above, and further in view of Young.
Regarding claim 36, the combination of Spiro, Cohnstaedt, and Piepgras teaches each and every element of claim 35 as discussed above, but it does not explicitly teach wherein the driving voltage applied to the light emitting module has at least two or more duty ratios.
Young teaches the driving voltage applied to the light emitting module has a duty ratio (at least “Technical-Field”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, and Piepgras combination such that the light emitting module has a duty ratio, as taught by Young, in order to better control the brightness of the light emitting module. 
While Young teaches a duty ratio, the combination of Spiro, Cohnstaedt, Piepgras, and Young does not explicitly teach at least two or more duty ratios. It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant has not shown patentable significance of two or more duty ratios, rather than one duty ratio. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, Piepgras, and Young combination with at least two or more duty ratios, in order to better control the brightness of the light emitting module.
Regarding claim 37, Spiro, Cohnstaedt, and Piepgras and Young teaches each and every element of claim 36 as discussed above, and Young teaches a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges (at least abstract and/or “Technical-Field” for three or more operating level of the lights based on the intensity sensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, and Piepgras and Young combination with a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges as taught by Young in order to allow appropriate operation of the device to attract insects. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the operating ranges of the sensor o the Spiro, Cohnstaedt, and Piepgras and Young combination with duty ratio of driving voltage applied to the light emitting module is s% when detected illuminance of ambient light is less than a predetermined illuminance range, s being a natural number; and the duty ratio of driving voltage applied to the light emitting module is b%, when detected illuminance of ambient light exceeds the predetermined illuminance range, b being a natural number greater than s depending on user’s preferences in order to allow appropriate operation of the device to attract insects. 
Regarding claim 38, the combination of Spiro, Cohnstaedt, Piepgras, and Young teaches each and every element of claim 36 as discussed above, and Young teaches a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges (at least abstract and/or “Technical-Field” for three or more operating level of the lights based on the intensity sensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of the Spiro, Cohnstaedt, Piepgras, and Young combination with a sensor that has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges, as taught by Young, in order to better control the brightness of the light emitting module. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was to make the number of operating ranges to be three or more, in order to better control the brightness of the light emitting module. 
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro in view of Cohnstaedt and Piepgras as applied to claim 32 above, and further in view of Brown.
Regarding claim 39, the combination of Spiro, Cohnstaedt, and Piepgras teaches each and every element of claim 32 as discussed above, but it does not explicitly teach a UV sensor disposed inside the irradiation angle of light, wherein the UV sensor is configured to detect information of light emitted form the light emitting module.
Brown teaches an insect trap, including a UV sensor disposed inside the irradiation angle of light, wherein the UV sensor is configured to detect information of light emitted form the light emitting module (¶ [0024]; FIGS. 1-3, 9). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify trap of the Spiro, Cohnstaedt, and Piepgras combination and further a UV sensor disposed inside the irradiation angle of light, wherein the UV sensor is configured to detect information of light emitted form the light emitting module, as taught by Brown, in order to notify a user when the UV lights need to be replaced (Brown at ¶ [0024]). The combined teachings of Spiro, Cohnstaedt, Piepgras, and Brown provide the UV sensor is disposed above the main body and inside an irradiation angle of light emitted from the light emitting module to be directly irradiated with light emitted from the light emitting module (Spiro at FIGS. 6-7; Brown at FIGS. 1-3).
Regarding claim 40, the combination of Spiro, Cohnstaedt, and Piepgras teaches each and every element of claim 39 as discussed above, and it further teaches the insect trap is configured to generate an alarm when detected information of light from the UV sensor is less than a predetermined value (Brown at ¶ [0024]).  
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot in light of the new grounds for rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643